        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANTONIA UDASCO-KIST                               :             CIVIL ACTION
           Plaintiff                               :
                                                   :             NO. 19-3176
                 v.                                :
                                                   :
 THOMAS JEFFERSON                                  :
 UNIVERSITY HOSPITALS, INC.                        :
           Defendant                               :

NITZA I. QUIÑONES ALEJANDRO, J.                                                   JANUARY 25, 2021

                                MEMORANDUM OPINION
INTRODUCTION

       Plaintiff Antonia Udasco-Kist (“Plaintiff”) filed this employment discrimination action

against her former employer, Defendant Thomas Jefferson University Hospitals, Inc.

(“Jefferson”), asserting claims of unlawful termination based on her age in violation of the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-634, and the Pennsylvania

Human Relations Act (“PHRA”), 43 Pa. Cons. Stat. § 955 et seq. Before this Court is Jefferson’s

motion for summary judgment, filed pursuant to Federal Rule of Civil Procedure (“Rule”) 56, in

which Jefferson argues that Plaintiff has not produced sufficient evidence from which a reasonable

factfinder could find that Jefferson’s proffered legitimate, non-discriminatory reason for her

termination is pretextual. [ECF 16, 17]. Plaintiff opposes the motion. [ECF 20]. The issues raised

in the motion are fully briefed and ripe for disposition. For the reasons set forth herein, Jefferson’s

motion for summary judgment is granted, and judgment is entered in favor of Jefferson on

Plaintiff’s ADEA and PHRA claims.
         Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 2 of 15




BACKGROUND

        When ruling on a motion for summary judgment, a court must consider all record evidence

and supported relevant facts in the light most favorable to the non-movant; here, Plaintiff. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Galena v. Leone, 638 F.3d 186, 196

(3d Cir. 2011). The relevant facts are summarized as follows:1

                In 2000, Plaintiff, then forty-five years old, began working at Jefferson as a
        Nuclear Medicine Technologist (“NMT”). As an NMT, Plaintiff’s primary duties
        were to operate and maintain nuclear medicine imaging technology, perform
        diagnostic imaging, ensure radiation safety, and accurately perform quality control
        procedures. Plaintiff spent most of her career at Jefferson’s Methodist Hospital
        Division (“MHD”), initially under the direct supervision of Chief NMT Marie Carr,
        and later, when Jefferson hired Cheryl Rickley as Chief NMT for both MHD and
        Jefferson’s Center City Campus (“CCC”) in April 2015, under Rickley’s
        supervision.

               Over the course of her employment, Plaintiff was generally well-regarded
        by her fellow NMTs and by Carr, and received mostly positive performance
        evaluations. However, beginning in 2013, Plaintiff made several serious errors for
        which she was disciplined in a manner consistent with Jefferson’s Employee
        Disciplinary Procedures policy manual.

                Jefferson’s Employee Disciplinary Procedures policy manual provides that
        “when deemed appropriate,” four stages of progressive discipline are to be used:
        “First Written Warning (Documented Discussion/Verbal Warning), Second
        Written Warning, Suspension/Final Warning, and Termination.” [ECF 17-7 at 25].
        “Depending on the particular circumstances, progressive discipline may be skipped
        in instances of serious violations of policy and/or procedures, or where there are
        repeated violations of policy and/or procedures.” Id. at 27. The policy manual also
        provides that “[f]alsifying or providing false records, reports or information of any
        nature” is misconduct for which an employee “may” be “immediately dismissed.”
        Id. at 27-28. The policy manual also includes a grievance procedure, which
        employees are reminded of when they receive Employee Disciplinary Action
        forms. Id. at 29.

               Plaintiff’s disciplinary record includes the following events: in January
        2013, Plaintiff injected a patient with the wrong radiopharmaceutical. Carr had a
        “documented discussion” with Plaintiff concerning the error. In April 2013, Carr

1
        These facts are taken from the parties’ briefs, exhibits, and statements of facts. To the extent that
any evidence is disputed, such disputes will be noted and construed in the light most favorable to Plaintiff.
Galena, 638 U.S. at 196.



                                                     2
         Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 3 of 15




        counseled Plaintiff about multiple errors, including mislabeling images, dosage
        errors, and imaging errors. In January 2015, Plaintiff again injected a patient with
        the wrong radiopharmaceutical. For this serious, repeated error, Carr gave Plaintiff
        a formal First Written Warning and required Plaintiff to undergo further training.
        In November 2015, while under Rickley’s supervision, Plaintiff injected another
        patient with a radiopharmaceutical the patient did not need because the ordering
        physician had canceled the patient’s test. In disclosing the error to Dr. Charles
        Intenzo, the patient’s treating physician, Plaintiff omitted that she had seen the
        cancelation order before she administered the dosage.2 When Dr. Intenzo learned
        that Plaintiff had known about the cancelation, he recommended that she be
        terminated both for the error and for her failure to admit the complete truth.
        However, Rickley instead gave Plaintiff a Final Warning in accordance with
        Jefferson’s progressive discipline policy.

                Plaintiff admits that she committed the aforementioned errors and that she
        knew her actions constituted violations of Jefferson’s policies. Plaintiff did not
        pursue grievances for any of these disciplinary actions, nor does she argue that any
        of the discipline imposed was inappropriate or influenced by age discrimination.

                 In late 2015, Jefferson implemented an initiative to train its NMTs to work
        at both its MHD and CCC campuses, rather than at only one location. Under this
        initiative, MHD NMTs like Plaintiff trained at CCC, and vice versa. At some point
        during Plaintiff’s training at CCC, Plaintiff claims that she heard from a coworker
        that Rickley told another NMT that she [Rickley] “wished [Plaintiff] would just
        retire.”3

                 Though Plaintiff was used to performing quality control (“QC”) tests on the
        machines at MHD, she received training on how to perform the same tests using
        the machines at CCC. The purpose of the QC test is to ensure that NMTs are not
        exposed to dangerous radiation from the radiopharmaceuticals they use. The QC
        test at the CCC campus required the NMTs to wipe down boxes containing the
        radiopharmaceutical chemicals, then place both the wipes and a chip that emitted a
        certain amount of radiation within a predefined range (the “Cs137 Source”) into the
        machine, called “the Wizard,” which would then print out the QC test results.
        NMTs were required to enter those test results precisely into Jefferson’s computer

2
         In her response, Plaintiff contends she did not know the test had been canceled before she dosed
the patient. [ECF 20 at 23]. However, in her deposition, she also admitted that she saw the cancelation in
the computer system before she dosed the patient, and that she assumed the cancelation was an error because
the ordering physician had not told her about the cancelation when they spoke the previous day. [Udasco-
Kist Dep., ECF 17-3 at 235:5-237:22, 246:1-23, 247:24-248:8].
3
         Plaintiff asserts that Rickley made this statement and relies on NMT Anthony Juliana’s deposition
in which he allegedly learned of Rickley’s comment from NMT Tirath Nahar. However, NMT Nahar
denies having heard the comment. In its filings, Jefferson denies that Rickley made the comment, and
further argues that even if Rickley had said this, such testimony would be inadmissible hearsay. For the
purpose of this analysis only, this Court will assume Rickley made the statement.


                                                    3
         Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 4 of 15




        system. If the value for the Cs137 Source fell outside the acceptable range, the QC
        protocol required the NMT to run the test again. If the value for the Cs137 Source
        was in an unacceptable range for a second time, the NMT was to notify a supervisor
        and take the Wizard out of service.

                In January 2016, Plaintiff attempted to perform a QC test, but the Wizard
        did not produce a print-out with the results. Plaintiff then manually entered a made-
        up number within the acceptable range in order to bypass the system. When this
        attempt failed, Plaintiff had to notify a supervisor that the Wizard required service.
        When the supervisor notified Rickley, Plaintiff admitted to Rickley that she made
        up a value in an attempt to override the system. Plaintiff also admitted that she had
        previously rounded up the print-out values on several occasions (because they were
        “so close to the range”) to bypass the QC test and be able to use the
        radiopharmaceuticals for procedures.4 Upon learning of Plaintiff’s actions, Rickley
        spoke with her own supervisors, the Administrator and the Associate Administrator
        at Jefferson. All three supervisors agreed that this particular instance of misconduct
        was so serious as to necessitate Plaintiff’s termination. At the time of her
        termination on February 2, 2016, Plaintiff was sixty years old and had thirty-five
        years’ experience as an NMT, fifteen of those years at Jefferson. Following
        Plaintiff’s termination, Jefferson promoted part-time NMT Samantha Lockerby,
        then twenty-five years old, to Plaintiff’s former position as a full-time NMT.

                After discovering Plaintiff’s wrongful actions, Rickley conducted an
        internal audit to ensure no other NMTs were falsifying QC inputs. This audit
        revealed that two other NMTs, Chris Dihn (age thirty) and Mai Nguyen (age
        twenty-eight), had made QC test errors. Neither employee had a prior disciplinary
        record. It was discovered that Dihn, like Plaintiff, rounded up the print-out values
        if the values were out of range but, unlike Plaintiff, did not make up values for
        incomplete tests. The Associate Administrator issued Dihn a Final Warning.
        Nguyen failed to run a repeat test, as required, when the values were out of range.
        Because Nguyen did not falsify or round up data, the Associate Administrator gave
        Nguyen a Coaching Record instead of more serious discipline.


LEGAL STANDARD

        Rule 56 governs summary judgment motion practice. Fed. R. Civ. P. 56. Specifically, this

rule provides that summary judgment is appropriate “if the movant shows that there is no genuine



4
         In her deposition, Plaintiff stated for the first time that NMT Nahar had told her during training that
rounding up was acceptable. Nahar denied this. NMT Dihn, who also rounded up, stated that no one told
him that doing so was acceptable. Construing this dispute in Plaintiff’s favor, this Court will assume
Plaintiff was told during training that rounding up was acceptable. However, Plaintiff has not asserted that
anyone told her to input false values when no print-out values were received.


                                                       4
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 5 of 15




dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Id. A

fact is “material” if proof of its existence or non-existence might affect the outcome of the

litigation, and a dispute is “genuine” if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248. Under Rule 56, a court must view

the evidence in the light most favorable to the nonmoving party. Galena, 638 F.3d at 196.

        Pursuant to Rule 56(c), the movant bears the initial burden of informing a court of the basis

for the motion and identifying those portions of the record that the movant “believes demonstrate

the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). This burden can be met by showing that the nonmoving party has “fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party’s case.” Id. at

322. After the movant has met its initial burden, summary judgment is appropriate if the

nonmoving party fails to rebut the moving party’s claim by “citing to particular parts of materials

in the record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . , admissions, interrogatory answers, or other materials” that show a

genuine issue of material fact or by “showing that the materials cited do not establish the absence

or presence of a genuine dispute.” Fed. R. Civ. P 56(c)(1)(A)-(B). The nonmoving party must

“do more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The nonmoving

party may not rely on “bare assertions, conclusory allegations or suspicions,” Fireman’s Ins. Co.

of Newark v. DuFresne, 676 F.2d 965, 969 (3d Cir. 1982), nor rest on the allegations in the

pleadings. Celotex, 477 U.S. at 324. Rather, the nonmoving party must “go beyond the pleadings”

and “designate specific facts showing that there is a genuine issue for trial.” Id. (internal quotations

and citations omitted).




                                                   5
         Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 6 of 15




DISCUSSION

        Plaintiff claims that Jefferson unlawfully terminated her employment because of her age

in violation of the ADEA5 and PHRA.6 Jefferson disputes those assertions and moves for summary

judgment on Plaintiff’s claims on the basis that Plaintiff has not produced evidence from which a

reasonable factfinder could find that Jefferson’s articulated legitimate, non-discriminatory reason

for her termination was a pretext for age discrimination. This Court agrees with Jefferson.

        Plaintiff’s claims are examined under the analytical burden-shifting framework set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), which applies to age discrimination

claims under the ADEA and PHRA.7 See Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 330

(3d Cir. 1995) (holding that McDonnell Douglas framework applies to ADEA claims). To state a

prima facie case for age discrimination under this framework, a plaintiff must show that:

        (1) she is more than forty years old; (2) she “was qualified for the position” in
        question; (3) she “was subject to an adverse employment action despite being
        qualified;” and (4) the adverse action occurred under circumstances that raise an
        inference of discriminatory action. Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797-
        98 (3d Cir. 2003). This inference may be drawn through the more favorable
        treatment of similarly situated employees outside of the protected class. Id. at 797
        n.7. If a plaintiff establishes a prima facie case of age discrimination, the burden
        shifts to the employer to show a legitimate, non-discriminatory reason for the

5
        The ADEA provides: “[i]t shall be unlawful for an employer . . . to discharge any individual or
otherwise discriminate against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s age . . . .” 29 U.S.C. § 623.
6
        The PHRA provides: “[i]t shall be an unlawful discriminatory practice . . . (a) For any employer
because of the . . . age . . . of any individual or independent contractor, to refuse to hire or employ or contract
with, or to bar or discharge from employment such individual or independent contractor, or to otherwise
discriminate against such individual or independent contractor with respect to compensation, hire, tenure,
terms, conditions or privileges of employment or contract.” 43 Pa. Cons. Stat. § 955.
7
        The United States Court of Appeals for the Third Circuit (“Third Circuit”) has stated “that the
PHRA is to be interpreted as identical to federal anti-discrimination laws except where there is something
specifically different in its language requiring that it be treated differently.” Fasold v. Justice, 409 F.3d
178, 184 n.8 (3d Cir. 2005) (quoting Fogleman v. Mercy Hosp., Inc., 283 F.3d 561, 567 (3d Cir. 2002)).
Finding no such distinguishing language, the Third Circuit has interpreted the relevant provisions of the
ADEA and the PHRA “as applying identically . . . and as being governed by the same set of decisional
law.” Id. (citing Fogleman, 283 F.3d at 567).


                                                        6
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 7 of 15




       adverse employment action. McDonnell Douglas Corp. v. Green, 411 U.S. 792,
       802, 93 S. Ct. 1817, 1824, 36 L. Ed. 2d 668 (1973). If the employer meets this
       burden, the burden shifts back to the plaintiff to show that the employer's proffered
       reason for the decision is pretext. Id. at 804, 93 S. Ct. at 1825. A plaintiff must
       show “that the employer's proffered reasons were merely a pretext for
       discrimination, and not the real motivation for the unfavorable job action.” Sarullo,
       352 F.3d at 797. She must prove that age was the “but-for” cause of the employer's
       adverse decision to prevail on an age discrimination claim. Gross v. FBL Fin.
       Servs., Inc., 557 U.S. 167, 177-78, 129 S. Ct. 2343, 2351, 174 L. Ed. 2d 119 (2009).

Lackey v. Heart of Lancaster Regional Medical Ctr., 704 F. App’x 41, 45-46 (3d Cir. 2017).

       Here, Jefferson does not dispute that Plaintiff has set forth sufficient facts to establish a

prima facie case for age discrimination under the applicable statutes. Similarly, Plaintiff does not

argue that Jefferson’s proffered reason for her termination—that Plaintiff falsified data for a

necessary QC test while on Final Warning for other serious errors of improper administration of

dosages to patient—is not a legitimate, non-discriminatory reason. However, Plaintiff argues that

Jefferson’s proffered reason was a pretext for age discrimination. Consistent with the McDonnell

Douglas framework, the burden now shifts back to Plaintiff to present evidence of pretext.

                                                  Pretext

       To meet her summary judgment burden on pretext, Plaintiff must point to evidence

sufficient for a reasonable factfinder to find that Jefferson’s proffered reason for her termination

was merely a pretext for age discrimination and not the actual motivation for her termination. This

can be a “difficult task” for a plaintiff, arising “from an inherent tension between the goal of all

discrimination law and our society’s commitment to free decisionmaking by the private sector in

economic affairs.” Ezold v. Wolf, Block, Schorr and Solis-Cohen, 983 F.2d 509, 531 (3d Cir.

1992). In essence, Plaintiff must present evidence sufficient to show “not merely that the

employer’s proffered reason was wrong, but that it was so plainly wrong that it cannot have been

the employer’s real reason.” Grochowski v. Wilkes-Barre Behavioral Hospital Co., LLC, 2019




                                                 7
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 8 of 15




WL 361131, *6 (M.D. Pa. Jan. 29, 2019) (citing Keller v. Orix Credit Alliance, Inc., 130 F.3d

1101, 1108-09 (3d Cir. 1997)).

       To meet this burden, a plaintiff must “present evidence contradicting the core facts put

forth by the employer, as the legitimate reasons for its decision,” Kautz v. Met-Pro Corp., 412

F.3d 463, 467 (3d Cir. 2005), so that “a factfinder could reasonably conclude that each reason was

a fabrication” or “that discrimination was more likely than not a motivating or determinative cause

of the adverse employment action.” Fuentes, 32 F.3d at 762. A plaintiff must “demonstrate such

weaknesses, implausibilities, inconsistencies, incoherencies[,] or contradictions” that show the

employer’s proffered reasons to be “unworthy of credence,” Fuentes, 32 F.3d at 765, showing not

merely that the employer’s proffered reasons were wrong or mistaken but that the employer acted

with discriminatory animus. Abramson v. William Paterson Coll. of N.J., 260 F.3d 265, 283 (3d

Cir. 2001). A plaintiff may meet this burden by presenting evidence to show, for example, that

(1) the employer subjected the plaintiff to unlawful discriminatory treatment in the past, (2) the

employer “treated other, similarly situated persons not of [the plaintiff’s] protected class more

favorably,” or (3) the employer has discriminated against other members of the plaintiff’s

protected class or against other protected classes. Id. at 765.

       Here, Plaintiff argues that Jefferson’s proffered reason for her termination was pretextual

because: (1) Plaintiff had a strong employment record prior to being supervised by Rickley and

was in training at the time of the QC test incident that lead to her termination; (2) Rickley’s remark

that she wished Plaintiff would “just retire” supports an inference of discrimination; and (3)

Jefferson treated similarly situated, younger employees who committed the same misconduct as

Plaintiff more favorably. This Court will address each argument in turn.




                                                  8
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 9 of 15




                          1. Plaintiff’s Employment Record and Training Status

       Plaintiff contends that a reasonable factfinder could find her more than thirty-five-year

employment record as an NMT, including fifteen years at Jefferson, with overall positive

evaluations sufficient, on its own, to show that Jefferson’s proffered reason for termination was

pretextual. Plaintiff argues that her disciplinary record began after Rickley became her supervisor,

which indicates Rickley’s animus and a discriminatory motive. In response, Jefferson argues that

Plaintiff’s employment record actually shows that she was disciplined on several occasions prior

to Rickley becoming her supervisor and, thus, her employment record does not provide any

evidence of animus or discriminatory motive.

       The issue before this Court is strictly whether a reasonable factfinder could infer from

Plaintiff’s career record that Jefferson’s proffered reason for termination was “so plainly wrong”

that it was a pretext for a true motive of age discrimination. Grochowski, 2019 WL 361131, at *6.

This Court’s role is not to “sit as a super-personnel department” that reexamines an employer’s

business decisions. Brewer v. Quaker State Oil Refining Co., 72 F.3d 326, 332 (3d Cir. 1995).

Nor is the Court’s consideration whether, on balance, Plaintiff’s positive performance evaluations

justified her retention. See Ezold, 983 F.2d at 528 (“Pretext is not established by virtue of the fact

that an employee has received some favorable comments in some categories or has, in the past,

received some good evaluations.”).

       Based on the facts, this Court finds Plaintiff’s argument regarding her employment record

and overall positive evaluations insufficient to support a reasonable inference of pretext. Contrary

to Plaintiff’s suggestion, her disciplinary record indisputably began years before Rickley became

Plaintiff’s supervisor. For example, in January 2013, Carr disciplined Plaintiff for giving a patient

the wrong pharmaceutical; in April 2013, Carr again disciplined Plaintiff for mislabeling images,




                                                  9
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 10 of 15




dosing errors and imaging errors resulting; in January 2015, after Plaintiff administered another

unnecessary dose to a patient, Carr imposed a First Written Warning and mandated she undergo

further training. Carr, not Rickley, imposed each of these disciplinary actions. Under Rickley’s

supervision, Plaintiff gave a patient an unnecessary pharmaceutical dosage and failed to disclose

that she knew the relevant order had been canceled—a serious and repeated offense for which

Plaintiff could have been summarily terminated under Jefferson’s Employee Disciplinary

Procedures policy manual. Instead of terminating her employment as recommended by the

ordering physician, Rickley gave Plaintiff a Final Warning.8 Significantly, as noted, Plaintiff does

not deny committing any of the misconduct that resulted in her progressive discipline and,

ultimately, her termination, nor does she assert that any of the discipline she received—including

the Final Warning from Rickley—was inappropriate under Jefferson’s policies or motivated by

age discrimination.

        In addition, Plaintiff contends that Rickley “papered Plaintiff’s file with disciplinary

actions for minor infractions.” [Pltf.’s Response, ECF 20 at 6]. However, nothing in the record

indicates that these minor infractions had any bearing on the ultimate decision to terminate her

employment. Ultimately, Plaintiff’s employment record is not sufficient evidence from which a

reasonable factfinder can infer that Jefferson’s proffered reason for Plaintiff’s termination was “so

plainly wrong” that it was a pretext for age discrimination. Grochowski, 2019 WL 361131, at *6.

        Plaintiff also argues that she should not have been terminated while she was still in training.

In response, Jefferson contends that Plaintiff had received sufficient training on the importance of


8
         Jefferson’s progressive discipline policy permitted Rickley to issue Plaintiff a Final Warning
(rather than a Second Written Warning) for her repeated, serious misconduct of mis-dosing a patient.
“Depending on the particular circumstances, progressive discipline may be skipped in instances of serious
violations of policy and/or procedures, or where there are repeated violations of policy and/or procedures.”
Ex. 33, ECF 17-7 at 25. The mis-dosing incident that resulted in Plaintiff’s Final Warning was both a
serious and repeated violation of policy. Notably, Dr. Intenzo recommended termination for this incident.


                                                    10
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 11 of 15




not falsifying data at the time she falsified the data that led to her termination, such that the fact

that Plaintiff was technically still in training does not support any inference of pretext. Further,

Plaintiff’s training argument is disingenuous when she admits she knew not to falsify QC data,

[Udasco-Kist Dep., ECF 17-4 at 421:11-21, 427:11-18], which she did, and when she admits that

using the Wizard was an “easier” form of a QC test she had been performing for years. [Udasco-

Kist Dep., ECF 17-3 at 353:11-354:4]. None of Plaintiff’s arguments related to her training

support a reasonable inference of pretext.

                                           2. Rickley’s Comment

       Plaintiff argues that Rickley’s comment that she wished Plaintiff would “just retire”

supports an inference that Jefferson terminated her because of her age. In its motion, Jefferson

contends that if Rickley made such a comment, it was a “stray remark” insufficient, on its own, to

support an inference of age discrimination.        In evaluating pretext, courts may consider as

circumstantial evidence “the atmosphere in which the company ma[kes] its employment

decisions.”   Josey v. John R. Hollingsworth Corp., 996 F.2d 632, 641 (3d Cir. 1993).

Circumstantial evidence may include “statements of a person involved in the decisionmaking

process that reflect a discriminatory or retaliatory animus of the type complained of in the suit . . .

even if the statements are not made at the same time as the adverse employment decision.” Fakete

v. Aetna, Inc., 308 F.3d 335, 339 (3d Cir. 2002).             However, “[s]tray remarks by non-

decisionmakers or by decisionmakers [but] unrelated to the decision process are rarely given great

weight, particularly if they were made temporally remote from the date of decision.” Ezold, 983

F.2d at 545 (emphasis added). To determine whether a statement can constitute evidence of

discriminatory animus, courts within the Third Circuit consider “whether the speaker was a

decisionmaker, the content of the statement, and whether the statement was related to the




                                                  11
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 12 of 15




decisional process.” Kargbo v. Philadelphia Corp. for Aging, 16 F. Supp. 3d 512, 524 (E.D. Pa.

2014). A stray remark “standing on its own” is generally “insufficient to demonstrate age-related

animus.” Id. at 528 (internal quotations and citation omitted).

       Here, the comment in question was (allegedly) made by a decisionmaker, as Rickley was

one of the three supervisors who decided to terminate Plaintiff. However, the comment was said

to have been made in late 2015—months prior to Plaintiff’s termination—and the record is devoid

of any evidence suggesting that the comment “was related to the decisional process” to terminate

Plaintiff. Kargbo, 16 F. Supp. 3d at 524. In a similar case, Ortiz v. Cedar Crest College, a recent

panel of the Third Circuit considered whether a plaintiff’s secondhand account of his supervisor

calling him “old and antiquated” months before his dismissal was sufficient to show pretext in an

age discrimination claim. 764 F. App’x. 257, 259-60 (3d Cir. 2019). In Ortiz, the Court held that,

while such remarks may have been sufficient to get the plaintiff to trial in other circumstances, the

record “overwhelmingly support[ed] [defendant’s] reason for terminating [plaintiff]: he failed an

essential duty of his job by not maintaining a reliable data backup scheme, resulting in a permanent

loss of important data[.]” Id. at 260. In this case, this Court similarly finds that, while Rickley’s

comment may have been sufficient to allow an inference of discrimination in other circumstances,

the evidentiary record here “overwhelmingly supports” Jefferson’s proffered reason for Plaintiff’s

termination: Plaintiff’s admitted falsification of data on a critical safety test while she was on Final

Warning status due to multiple prior patient dosage errors. As noted, Plaintiff offers no evidence

to indicate Rickley’s comment was related to the decision to terminate Plaintiff, nor does she offer

any evidence that, for example, Rickley made the comment to the other decisionmakers or that any

decisionmaker considered (or was even aware of) the comment in making their decision to

terminate Plaintiff. In fact, Plaintiff does not offer evidence that the other decisionmakers




                                                  12
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 13 of 15




considered anything other than Plaintiff’s misconduct in reaching their decision. Critically,

Plaintiff admits to the conduct for which she was terminated and that she knew she was engaging

in inappropriate conduct when she falsified values for the QC test. Under these circumstances,

Rickley’s comment constitutes a stray remark, “standing on its own,” Kargbo, 16 F. Supp. 3d at

528, and “unrelated to the decision process.” Ezold, 983 F.2d at 545. Therefore, the comment is

insufficient to support an inference of pretext.

                             3. Jefferson’s Treatment of Younger Employees

       Lastly, Plaintiff argues that Jefferson did not discipline NMTs Dihn and Nguyen similarly

when they committed the same misconduct as Plaintiff. Specifically, Plaintiff argues that these

two younger coworkers constitute comparators who were treated more favorably for the same

misconduct. As noted, a plaintiff may show pretext through evidence that the employer “treated

other, similarly situated persons not of [the plaintiff’s] protected class more favorably[.]” Fuentes,

32 F.3d at 765. However, as Jefferson argues, NMTs Dihn and Nguyen were not similarly situated

to Plaintiff because they did not have similar disciplinary records as Plaintiff and committed

factually dissimilar misconduct. It is the “plaintiff’s task to demonstrate that similarly situated

employees were not treated equally.” Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 258

(1981). Here, Plaintiff has failed to do so.

       While all three employees—Plaintiff, Dihn, and Nguyen—committed misconduct by

violating the QC test protocol, their specific misconduct is distinct from each other. That is,

Plaintiff entered a fabricated number for a QC test that was not performed—Dihn and Nguyen did

not. Instead, Dihn rounded up numbers for tests he did run, and Nguyen failed to run a repeat QC

test, as required by Jefferson’s policy. Neither Dihn nor Nguyen fabricated print-out values for

tests that were not performed, as Plaintiff did. Additionally, Dihn and Nguyen did not have similar




                                                   13
        Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 14 of 15




disciplinary records as Plaintiff—in fact, they had no disciplinary records. These differences in

their actual misconduct and disciplinary history account for the different disciplinary actions that

the employees received. See, e.g., Brasher v. Thomas Jefferson University Hospital Inc., 676 F.

App’x. 122, 125 (3d Cir. 2017) (finding younger employee not similarly situated to plaintiff

because there was no evidence the younger employee “had [plaintiff’s] history of documentation

errors, which had been a factor in [defendant’s] decision to terminate” plaintiff’s employment).

While Nguyen was issued a Coaching Record and Dihn a Final Warning, neither employee had

any disciplinary history to build on in accordance with Jefferson’s four stages of progressive

discipline. In fact, Dihn’s Final Warning bypassed two steps of Jefferson’s progressive discipline

policy, as permitted for serious offenses. In contrast, Plaintiff had a record of two serious incidents

of discipline and was already on Final Warning status, leaving termination as the next step in the

progressive discipline policy. Further, Plaintiff’s offense of data falsification is serious enough to

be specifically named in Jefferson’s policy manual as an offense for which an employee may be

immediately terminated. Under these circumstances, no reasonable factfinder could find pretext

evidenced by Jefferson’s treatment of the other named employees.

       Since Jefferson has articulated a legitimate, nondiscriminatory reason for its decision to

terminate Plaintiff’s employment, and Plaintiff has not presented evidence sufficient to show that

Jefferson’s proffered reason was a pretext for age discrimination, Plaintiff’s ADEA and PHRA

age discrimination claims fail as a matter of law. Therefore, summary judgment on all claims is

granted in favor of Jefferson.




                                                  14
       Case 2:19-cv-03176-NIQA Document 22 Filed 01/25/21 Page 15 of 15




CONCLUSION

       For the reasons set forth herein, Jefferson’s motion for summary judgment is granted.

Accordingly, judgment on all claims is entered in favor of Jefferson. An Order consistent with

this Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, U.S.D.C. J.




                                             15
